DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2018/0105430 A1 to Carnes et al. (hereinafter “Carnes”).

Referring to Applicant’s independent claim 1 and dependent claims 2-8, Carnes teaches a surface modified colloidal silica (See Abstract; pars. [0025], [0068]; the modified mesoporous silica nanoparticles of Carnes is equivalent to Applicant’s claim term “a modified colloidal silica") originating from tetraethyl orthosilicate (TEOS), tetramethyl orthosilicate (TMOS) or a mixture thereof (pars. [0030-31]) and further "PEGylated" using a PEG-containing silane such as 2-[methoxy(polyethyleneoxy) propyl]trimethoxysilane (pars. [0071], [0074]; the PEG-containing silane of Carnes is equivalent to Applicant’s claim term “a polyether silane”) in an amount of about 0.05% to about 50%, about 0.1% to about 35%, about 0.5% to about 25%, about 1 % to about 20%, about 2.5% to about 30%, about 0.25% to about 10%, about 0.75% to about 15% (par. [0071]). The amount of PEG-containing silane taught by Carnes renders obvious Applicant’s claimed range.  The amount of PEG-containing silane taught by Carnes encompasses and overlaps Applicant’s claimed range of “0.1-10 wt %” according to dependent claim 2. MPEP 2144.05 [R-09.2010] (I)  Carnes teaches the porous nanoparticle core can be tuned in to be hydrophilic or progressively more hydrophobic as otherwise described herein and can be further treated to provide a more hydrophilic surface (often additional SiOH groups are MPEP 2113 [R-10.2019] (I),(II),(III) In the instant case, the surface modified colloidal silica of Carnes is the same as or obvious from Applicant’s claimed modified colloidal silica. MPEP 2113 [R-10.2019] (I) As a result, Applicant’s claimed modified colloidal silica is unpatentable even though the surface modified colloidal silica of Carnes is made by a different process. MPEP 2113 [R-10.2019] (I),(II)

Referring to Applicant’s independent claim 9, although Carnes teaches a surface modified colloidal silica that reads on the modified colloidal silica recited in independent claim 1 (See Abstract; pars. [0025], [0030-31], [0068], [0071]; FIG. 1), it is noted the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In this case, the surface modified colloidal silica of Carnes is capable of acting as a polishing material, and thus it reads on Applicant’s claimed polishing material. See MPEP 2144 [R-07.2015] (I) and 2144.01 [R-10.2019] 

Referring to Applicant’s claim 17, Carnes teaches during the treating a methoxysilane group of the polyethersilane reacts with the surface of the colloidal silica causing the polyethersilane to graft on the colloidal silica surface (pars. [0030-31], [0071], [0074]).

Referring to Applicant’s claim 19, Carnes teaches the aqueous solution has a solid content of about 0.5% to about 20% by weight or more (par. [0111]). The solid content taught by Carnes renders obvious Applicant’s claimed range.  The solid content taught by Carnes encompasses Applicant’s claimed range of “25 wt% to 40 wt%”.  MPEP 2144.05 [R-09.2010] (I) 

Claims 10-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2018/0105430 A1 to Carnes et al. (hereinafter “Carnes”) in view of an article entitled “Preparation of spherical silica nanoparticles: Stober silica” to Ismail A. M. Ibrahim (hereinafter “Ibrahim”) (copy provided by Applicant).

Referring to Applicant’s independent claim 10, Carnes teaches a method for producing a surface modified colloidal silica (See Abstract; pars. [0025], [0068]; the surface modified mesoporous silica nanoparticles of Carnes is equivalent to Applicant’s claim term “a modified colloidal silica"), comprising treating a surface of the colloidal silica (pars. [0025], [0068] of Carnes) via "PEGylating" (par. [0071] of Carnes) via a PEG-containing silane such as 2-[methoxy(polyethyleneoxy) propyl]trimethoxysilane (par. [0071]; the PEG-containing silane of Carnes is equivalent to Applicant’s claim term “a polyether silane”) in an amount of about 0.05% MPEP 2144.05 [R-09.2010] (I) Carnes teaches the porous nanoparticle core can be tuned in to be hydrophilic or progressively more hydrophobic as otherwise described herein and can be further treated to provide a more hydrophilic surface (often additional SiOH groups are produced, as well as other hydrophilic groups) (par. [0074]). Although Carnes may not use language such “surface modified” or “modifying the surface”, Carnes teaches explicitly treating the porous nanoparticle core to provide, for instance, a more hydrophilic surface (par. [0074]). The porous nanoparticle core of Carnes cannot exhibit and possess “a more hydrophilic surface” unless the surface of the porous nanoparticle core is modified. A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate Carnes’ teachings, for example, pertaining to "PEGylated" mesoporous silica nanoparticles are surface modified mesoporous silica nanoparticles.
Although Carnes teaches treating a colloidal silica to form a surface modified colloidal silica (pars. [0025], [0068], [0071] of Carnes), Carnes does not teach explicitly the colloidal silica is produced by the steps of “1) preparing a mother liquid comprising an alkali catalyst and water; 2) adding an amount of a hydrolyzed liquid obtained by hydrolyzing an alkyl silicate to the mother liquid forming a colloidal silica” according to Applicant’s claim language.


Referring to Applicant’s claim 12, Carnes as modified by Ibrahim teaches the method further comprises the step of preparing the hydrolyzed liquid by hydrolyzing the alkyl silicate in absence of the catalyst (page 986, Section 2.2: Preparation of Silica nanoparticles, first paragraph of Ibrahim).

Referring to Applicant’s claim 14, Carnes as modified by Ibrahim teaches the alkyl silicate is tetraalkyl orthosilicate (par. [0030] of Carnes).

Referring to Applicant’s claim 15, Carnes as modified by Ibrahim teaches the alkyl silicate is tetramethyl orthosilicate or tetraethyl orthosilicate (par. [0030] of Carnes).

Referring to Applicant’s claim 16, Carnes as modified by Ibrahim teaches the polyethersilane is at least one selected from the group consisting of 2-[methoxy(polyethyleneoxy)propyl]trimethoxysilane (par. [0071] of Carnes).

Referring to Applicant’s claim 20, Carnes as modified by Ibrahim teaches during the treating a methoxysilane group of the polyethersilane reacts with the surface of the colloidal silica causing the polyethersilane to graft on the colloidal silica surface (pars. [0030-31], [0071], [0074]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2018/0105430 A1 to Carnes et al. (hereinafter “Carnes”) in view of an article entitled “Preparation of spherical silica nanoparticles: Stober silica” to Ismail A. M. Ibrahim (hereinafter “Ibrahim”) (copy provided by Applicant) as applied to claim 10 above, and further in view of United States Pre-Grant Patent Application Publication No. 2010/0071272 A1 to Higuchi (hereinafter “Higuchi”).

Referring to Applicant’s claim 13, although Carnes as modified by Ibrahim teach the mother liquid comprises an alkali catalyst and water (page 986, Section 2.2: Preparation of Silica nanoparticles, first paragraph of Ibrahim), Carnes as modified by Ibrahim does not teach explicitly the mother liquid further comprises “seed particles” according to Applicant’s claim language.
However, Higuchi teaches producing dense silica particles with reduced metal impurities (See Abstract of Higuchi).  In carrying out one embodiment of a method disclosed therein, Higuchi teaches a method for producing a colloidal silica, comprising the steps of: 1) preparing a mother liquid comprising an alkali catalyst, water and seed particles (a mother liquid preparation step); and 2) adding, to the mother liquid, a hydrolyzed liquid obtained by hydrolyzing an alkyl .

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 18, and all the limitations of independent claim 1 from which claim 18 depends, with particular attention to “wherein the polyethersilane is 2-[methoxy(polyethyleneoxy)propyl]dimethylmethoxysilane.”
Carnes teaches a surface modified colloidal silica (See Abstract; pars. [0025], [0068]) originating from tetraethyl orthosilicate (TEOS), tetramethyl orthosilicate (TMOS) or a mixture thereof (pars. [0030-31]) and further "PEGylated" using a PEG-containing silane such as 2-[methoxy(polyethyleneoxy) propyl]trimethoxysilane (pars. [0071], [0074]).  However, Carnes does not teach or suggest any other polyethersilanes besides 2-[methoxy(polyethyleneoxy) propyl]trimethoxysilane.  Furthermore, an updated search of the prior art did not find relevant prior art teaching the use of 2-[methoxy(polyethyleneoxy)propyl]dimethylmethoxysilane and, moreover, any equivalency between 2-[methoxy(polyethyleneoxy) propyl]trimethoxysilane and 2-[methoxy(polyethyleneoxy)propyl]dimethylmethoxysilane or any teaching or suggestion for substituting 2-[methoxy(polyethyleneoxy) propyl]trimethoxysilane with 2-[methoxy(polyethyleneoxy)propyl]dimethylmethoxysilane.  For these reasons, there is no obvious reason to modify the teachings of Carnes using the teachings of either an article entitled “Preparation of spherical silica nanoparticles: Stober silica” to Ismail A. M. Ibrahim and/or United States Pre-Grant Patent Application Publication No. 2010/0071272 A1 to Higuchi and teach “wherein the polyethersilane is 2-[methoxy(polyethyleneoxy)propyl]dimethylmethoxysilane” according to Applicant’s dependent claim 18.


Response to Arguments
Applicant's claim amendments and arguments filed May 20, 2021 have been fully considered but they are not persuasive.
Applicant asserts the Carnes reference does not teach colloidal silica where the surface of the colloidal silica is modified with a polyether silane.  Applicant cites pars. [0025] and [0071] of Carnes and asserts Carnes teaches the possibility to add various optional components, such as silanes, to the silica precursor to form the MSNP disclosed therein.  Applicant notes, in contrast, the claimed colloidal silica is already formed and has its surface modified with a polyethersilane.  Next, Applicant asserts while Carnes teaches surface treatment with various chemicals Carnes does not teach treating the surface of colloidal silica with polyethersilanes as claimed.  Applicant cites par. [0021] and asserts Carnes teaches “surface properties”, but not surface treatment.  Applicant cites par. [0074] and asserts Carnes teaches modifying surface properties of silica by, e.g., treatment with ammonium hydroxide peroxide, but not treating a silica surface with a polyethersilane as claimed.  Next, Applicant asserts further Carnes teaches treating the surface of MSNPs with various components, but not explicitly with polyethersilane as claimed.  Next, Applicant addresses the fact independent claim 1 contains product-by-process language and asserts the Carnes reference does not teach a surface modified colloidal silica as claimed.  Applicant asserts the secondary references to Ibrahim and Higuchi do not cure the deficiencies of Carnes that Applicant perceives.  Next, Applicant asserts the working examples disclosed in the specification as originally filed demonstrate unexpected results, while the Carnes reference teaches an extensive list of possible optional agents, but not teaching or suggesting selecting a silane to treat the surface of silica particles.  For these reasons, Applicant respectfully requests reconsideration and withdrawal of the pending claim rejections.
The Office disagrees.  Carnes teaches the porous nanoparticle core can be tuned in to be hydrophilic or progressively more hydrophobic as otherwise described herein and can be further treated to provide a more hydrophilic surface (often additional SiOH groups are produced, as well as other hydrophilic groups) (par. [0074]). Although Carnes may not use language such “surface modified” or “modifying the surface”, Carnes teaches explicitly treating the porous nanoparticle core to provide, for instance, a more hydrophilic surface (par. [0074]). The porous nanoparticle core of Carnes cannot exhibit and possess “a more hydrophilic surface” unless the surface of the porous nanoparticle core is modified.  Despite Applicant’s remarks, Carnes teaches explicitly PEGylating colloidal silica using 2-[methoxy(polyethyleneoxy) propyl]trimethoxysilane (par. [0071]). Furthermore, given Carnes’ explicit teachings at par. [0074], there is reasonable expectation the PEGylation of colloidal silica (par. [0071]) results in 2-[methoxy(polyethyleneoxy) propyl]trimethoxysilane attaches to the surface of the MSNP taught therein, thus surface modifying the MSNP.  Moreover, as there is no structural difference between the surface modified MSNP of Carnes and Applicant’s claimed modified colloidal silica, there is an expectation the surface modified MSNP taught by Carnes exhibits and possesses the identical or substantially identical properties as Applicant’s claimed modified colloidal silica.  Thus, Applicant’s assertion the claimed modified colloidal silica demonstrates unexpected results is not persuasive.  For all these reasons, Applicant’s claim amendments and remarks are not considered persuasive.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731